EXAMINER’S COMMENTS AND REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 22-41 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, alone or in combination, fails to teach or suggest: in claim 22, “…in response to receiving erase commands to erase tracks in the storage, indicating the tracks as erased without performing an erase operation on the tracks subject to the erase command, wherein data in the storage for the tracks indicated as erased remains in the storage while requests are directed to the tracks indicated as erased”.
Claims 29 & 36 have similar distinguishing limitations as claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon (see attached PTO-892 form) is considered pertinent to applicant's disclosure.
Fukushima (US 5,570,245) discloses a system control circuit that outputs an erasing control signal to a recording/erasing circuit to generate an erasing signal from the recording/erasing circuit, this erasing signal indicating an erasing of data on a single track.

Kurokawa et al. (US 5,835,939) discloses a data transfer control method wherein final format writing end position information for a logical track and an erase flag indicating whether the erasing is required or not are stored at a portion of a logical track control table which controls a cache memory, for each logical track.
Kim (US 2011/0264884) discloses a data storage device wherein if an erase operation is carried out, a region marked at the erase bitmap may indicate an empty data storage region, for example, a region in which data can be stored.
Shiiba (US 2013/0007354) discloses a data recording device including a memory area where the erasing process is completed, the file management information being a file management table or bitmap information, and the data-erased area information indicating the memory area where the erasing process is completed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Vincent Agustin whose telephone number is (571) 272-7567.  The examiner can normally be reached on Monday - Thursday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688